 1 MICHAEL      N. FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney – SBN 212289
 2 SCOTT    MARCUS, Chief, Civil Litigation Branch - SBN 184980
   CORY M. BRENTE, Senior Assistant City Attorney – SBN 115453
 3 COLLEEN R. SMITH, Deputy City Attorney – SBN 209719
   200 North Main Street, 6th Floor, City Hall East
 4 Los Angeles, CA 90012
   Phone No.: (213) 978-7027
 5 Fax No.: (213) 978-8785
   Email: colleen.smith@lacity.org
 6
   Attorneys for Defendants, CITY OF LOS ANGELES, LOS ANGELES POLICE
 7 DEPARTMENT, DETECTIVE MICHAEL MONTOYA, and DETECTIVE
 8 CORBIN RHEAULT
 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12    CLARA L. BARILLAS, JUAN J.                    CASE NO. CV18-08740 CJC (ASx)
      BARILLAS and RUBY E. BARILLAS,                Hon. Cormac J. Carney, Ctrm. 7C, 7th Floor
13    both Individually and as Successors in        Mag. Alka Sagar, Ctrm 780, 7th Floor
14    Interest to JUAN A. BARILLAS

15
      Plaintiffs,                                   PROTECTIVE ORDER
16
            vs.
17
18    CITY OF LOS ANGELES; LOS
19    ANGELES POLICE DEPARTMENT;
      DETECTIVE MICHAEL MONTOYA,
20    an individual, DETECTIVE CORBIN
      RHEAULT, an individual, and DOES
21                  DEFENDANTS.
22
     1.     A.      PURPOSES AND LIMITATIONS
23
            Discovery in this action is likely to involve production of confidential,
24
25 proprietary or private information for which special protection from public disclosure
26 and from use for any purpose other than prosecuting this litigation may be warranted.
27 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
28 Stipulated Protective Order. The parties acknowledge that this Order does not confer

                                                1
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 blanket protections on all disclosures or responses to discovery and that the protection
 2 it affords from public disclosure and use extends only to the limited information or
 3 items that are entitled to confidential treatment under the applicable legal principles.
 4        The parties further acknowledge, as set forth in Section 12.3, below, that this
 5 Stipulated Protective Order does not entitle them to file confidential information under
 6
   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
 7
   standards that will be applied when a party seeks permission from the court to file
 8
   material under seal.
 9
10
           B.     GOOD CAUSE STATEMENT
11
           This action involves the City of Los Angeles and members of the Los Angeles
12
     Police Department. Plaintiff is seeking materials and information that Defendants the
13
     City of Los Angeles et al. (“City”) maintains as confidential, such as personnel files of
14
     the police officers involved in this incident, Internal Affairs materials and information,
15
     video recordings, audio recordings, Force Investigation Division materials and
16
     information and other administrative materials and information currently in the
17
     possession of the City and which the City believes need special protection from public
18
     disclosure and from use for any purpose other than prosecuting this litigation. Plaintiff
19
     is also seeking official information contained in the personnel files of the police officers
20
     involved in the subject incident, which the City maintains as strictly confidential and
21
     which the City believes need special protection from public disclosure and from use for
22
     any purpose other than prosecuting this litigation.
23         The City asserts that the confidentiality of the materials and information sought
24 by Plaintiff is recognized by California and federal law, as evidenced inter alia by
25 California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
26 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
27 released the materials and information referenced above except under protective order
28 or pursuant to a court order, if at all. These materials and information are of the type

                                                  2
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 that has been used to initiate disciplinary action against Los Angeles Police Department
 2 (“LAPD”) officers, and has been used as evidence in disciplinary proceedings, where
 3 the officers’ conduct was considered to be contrary to LAPD policy.
 4          The City contends that absent a protective order delineating the responsibilities
 5 of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
 6 and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
 7 paralegals and expert witnesses involved in this case, as well as the corollary risk of
 8 embarrassment, harassment and professional and legal harm on the part of the LAPD
 9 officers referenced in the materials and information.
10          The City also contends that the unfettered disclosure of the materials and
11 information, absent a protective order, would allow the media to share this information
12 with potential jurors in the area, impacting the rights of the City herein to receive a fair
13 trial.
14          Accordingly, to expedite the flow of information, to facilitate the prompt
15 resolution of disputes over confidentiality of discovery materials, to adequately protect
16 information the parties are entitled to keep confidential, to ensure that the parties are
17 permitted reasonable necessary uses of such material in preparation for and in the
18 conduct of trial, to address their handling at the end of the litigation, and serve the ends
19 of justice, a protective order for such information is justified in this matter. It is the
20 intent of the parties that information will not be designated as confidential for tactical
21 reasons and that nothing be so designated without a good faith belief that it has been
22 maintained in a confidential, non-public manner, and there is good cause why it should
23 not be part of the public record of this case.
24 2.       DEFINITIONS
25          2.1   Action: this matter currently pending in federal court entitled, Clara
26 Barillas, et al. v. City of Los Angeles, et al. CV18-08740 CJC (ASx) (which includes
27 the consolidated case of Araceli Flores v. City of Los Angeles, et al., CV18-09936 CJC
28 (ASx).)

                                                 3
            STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 2 of information or items under this Order.
 3         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 4 how it is generated, stored or maintained) or tangible things that qualify for protection
 5 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 6 Statement.     This also includes (1) any information copied or extracted from the
 7 Confidential information; (2) all copies, excerpts, summaries, abstracts or compilations
 8 of Confidential information; and (3) any testimony, conversations, or presentations that
 9 might reveal Confidential information.
10         2.4   Counsel: Counsel of record for the parties to this civil litigation and their
11 support staff.
12         2.5   Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as
14 “CONFIDENTIAL.”
15         2.6   Disclosure or Discovery Material: all items or information, regardless
16 of the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter
19         2.7   Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
21 expert witness or as a consultant in this Action.
22         2.8   Final Disposition: when this Action has been fully and completely
23 terminated by way of settlement, dismissal, trial, appeal and/or remand to state court.
24         2.9   House Counsel: attorneys other than Counsel (as defined in paragraph
25 2.4) and who are employees of a party to this Action.
26         2.10 Non-Party: any natural person, partnership, corporation, association or
27 other legal entity not named as a Party to this action.
28 / / /

                                                4
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 2 to this Action but are retained to represent or advise a party to this Action and have
 3 appeared in this Action on behalf of that party or are affiliated with a law firm that has
 4 appeared on behalf of that party, and includes support staff.
 5         2.12 Party: any party to this Action, including all of its officers, directors,
 6 boards, departments, divisions, employees, consultants, retained experts, and Outside
 7 Counsel of Record (and their support staffs).
 8         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10         2.14 Professional Vendors: persons or entities that provide litigation support
11 services (e.g., photocopying, videotaping, translating, preparing exhibits or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
13 their employees and subcontractors.
14         2.15 Protected Material: any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL.”
16         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
17 from a Producing Party.
18
19 3.      SCOPE
20         The protections conferred by this Stipulation and Order cover not only Protected
21 Material (as defined above), but also (1) any information copied or extracted from
22 Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations of
23 Protected Material; and (3) any testimony, conversations, or presentations by Parties or
24 their Counsel that might reveal Protected Material.
25         Any use of Protected Material at trial shall be governed by the orders of the trial
26 judge. This Order does not govern the use of Protected Material at trial.
27 / / /
28 / / /

                                                5
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 4.      DURATION
 2         Once a trial commences in this Action, information that was designated as
 3 CONFIDENTIAL or maintained pursuant to this protective order and that is introduced
 4 or admitted as an exhibit at trial becomes public and will be presumptively available to
 5 all members of the public, including the press, unless compelling reasons supported by
 6 specific factual findings to proceed otherwise are made to the trial judge in advance of
 7
     the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
 8
     Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
 9
     discovery from “compelling reasons” standard when merits-related documents are part
10
     of court record). Accordingly, the terms of this protective order do not extend beyond
11
     the commencement of the trial as to the CONFIDENTIAL information and materials
12
     introduced or admitted as an exhibit at trial.
13
14
     5.    DESIGNATING PROTECTED MATERIAL
15
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
16
           Each Party or Non-Party that designates information or items for protection under
17
     this Order must take care to limit any such designation to specific material that qualifies
18
19 under the appropriate standards. The Designating Party must designate for protection
20 only those parts of material, documents, items or oral or written communications that
21 qualify so that other portions of the material, documents, items or communications for
22 which protection is not warranted are not swept unjustifiably within the ambit of this
23 Order.
24       Mass, indiscriminate or routinized designations are prohibited. Designations that
25 are shown to be clearly unjustified or that have been made for an improper purpose
26 (e.g., to unnecessarily encumber the case development process or to impose
27 unnecessary expenses and burdens on other parties) may expose the Designating Party
28 to sanctions.

                                                 6
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1         If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4
 5         5.2   Manner and Timing of Designations. Except as otherwise provided in
 6 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 7 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 8 under this Order must be clearly so designated before the material is disclosed or
 9 produced.
10         Designation in conformity with this Order requires:
11         (a) for information in documentary form (e.g., paper or electronic documents,
12 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
13 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
14 similar effect, and that includes the case name and case number (hereinafter
15 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
16 portion of the material on a page qualifies for protection, the Producing Party also must
17 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
18 margins).
19         A Party or Non-Party that makes original documents available for inspection
20 need not designate them for protection until after the inspecting Party has indicated
21 which documents it would like copied and produced. During the inspection and before
22 the designation, all of the material made available for inspection shall be deemed
23 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
24 copied and produced, the Producing Party must determine which documents, or
25 portions thereof, qualify for protection under this Order. Then, before producing the
26 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
27 each page that contains Protected Material. If only a portion of the material on a page
28 / / /

                                                7
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 qualifies for protection, the Producing Party also must clearly identify the protected
 2 portion(s) (e.g., by making appropriate markings in the margins).
 3         (b) for testimony given in depositions that the Designating Party identifies the
 4 Disclosure or Discovery Material on the record, before the close of the deposition all
 5 protected testimony.
 6         (c) for information produced in some form other than documentary and for any
 7 other tangible items, that the Producing Party affix in a prominent place on the exterior
 8 of the container or containers in which the information is stored the legend
 9 “CONFIDENTIAL.”           If only a portion or portions of the information warrants
10 protection, the Producing Party, to the extent practicable, shall identify the protected
11 portion(s).
12
13         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
14 failure to designate qualified information or items does not, standing alone, waive the
15 Designating Party’s right to secure protection under this Order for such material. Upon
16 timely correction of a designation, the Receiving Party must make reasonable efforts to
17 assure that the material is treated in accordance with the provisions of this Order.
18
19 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1   Timing of Challenges.        Any Party or Non-Party may challenge a
21 designation of confidentiality at any time that is consistent with the Court’s Scheduling
22 Order.
23         6.2   Meet and Confer. The Challenging Party shall initiate 7 informal
24 dispute resolution process set forth in the Court’s Procedures and Schedules. see
25 http://www.cacd.uscourts.gov/honorable-alka-sagar
26         6.3   The burden of persuasion in any such challenge proceeding shall be on the
27 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
28 to harass or impose unnecessary expenses and burdens on other parties) may expose the

                                                8
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 2 the confidentiality designation, all parties shall continue to afford the material in
 3 question the level of protection to which it is entitled under the Producing Party’s
 4 designation until the Court rules on the challenge.
 5
 6 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 7        7.1    Basic Principles. A Receiving Party may use Protected Material that is
 8 disclosed or produced by another Party or by a Non-Party in connection with this Action
 9 only for prosecuting, defending or attempting to settle this Action. Such Protected
10 Material may be disclosed only to the categories of persons and under the conditions
11 described in this Order. When the Action has been terminated, a Receiving Party must
12 comply with the provisions of section 13 below (FINAL DISPOSITION).
13        Protected Material must be stored and maintained by a Receiving Party at a
14 location and in a secure manner that ensures that access is limited to the persons
15 authorized under this Order.
16
17        7.2    Disclosure of “CONFIDENTIAL” Information or Items.                Unless
18 otherwise ordered by the court or permitted in writing by the Designating Party, a
19 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
20 only to:
21        (a) the Receiving Party’s Counsel of Record in this Action, as well as employees
22 of said Counsel of Record to whom it is reasonably necessary to disclose the
23 information for this Action;
24        (b) the officers, directors, and employees (including House Counsel) of the
25 Receiving Party to whom disclosure is reasonably necessary for this Action;
26        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
27 is reasonably necessary for this Action and who have signed the “Acknowledgment and
28 Agreement to Be Bound” (Exhibit A);

                                              9
          STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1         (d) the court and its personnel;
 2         (e) court reporters and their staff;
 3         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 4 to whom disclosure is reasonably necessary for this Action and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (g) the author or recipient of a document containing the information or a
 7 custodian or other person who otherwise possessed or knew the information;
 8         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 9 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
10 that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
11 permitted to keep any confidential information unless they sign the “Acknowledgment
12 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
13 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
14 depositions that reveal Protected Material may be separately bound by the court reporter
15 and may not be disclosed to anyone except as permitted under this Stipulated Protective
16 Order; and
17         (i) any mediator or settlement officer, and their supporting personnel, mutually
18 agreed upon by any of the parties engaged in settlement discussions and who have
19 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
20         7.3.   Counsel making the disclosure to any qualified person described herein
21 shall retain the original executed copy of the Nondisclosure Agreement until sixty (60)
22 days after this litigation has become final, including any appellate review, and
23 monitoring of an injunction. Counsel for the Receiving Party shall maintain all signed
24 Nondisclosure Agreements and shall produce the original signature page upon
25 reasonable written notice from opposing counsel. If an issue arises regarding a
26 purported unauthorized disclosure of Confidential Information, upon noticed motion of
27 contempt filed by the Designating Party, counsel for the Receiving Party may be
28

                                                  10
          STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
 2 materials, in camera with the Court having jurisdiction of the Stipulation.
 3
 4 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5         IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation that
 7 compels disclosure of any information or items designated in this Action as
 8 “CONFIDENTIAL,” that Party must:
 9         (a) promptly notify in writing the Designating Party. Such notification shall
10   include a copy of the subpoena or court order;
11         (b) promptly notify in writing the party who caused the subpoena or order to
12   issue in the other litigation that some or all of the material covered by the subpoena or
13   order is subject to this Protective Order. Such notification shall include a copy of this
14   Stipulated Protective Order; and
15         (c) cooperate with respect to all reasonable procedures sought to be pursued by
16   the Designating Party whose Protected Material may be affected.
17
18         If the Designating Party timely seeks a protective order, the Party served with the
19 subpoena or court order shall not produce any information designated in this action as
20 “CONFIDENTIAL” before a determination by the court from which the subpoena or
21 order issued, unless the Party has obtained the Designating Party’s permission. The
22 Designating Party shall bear the burden and expense of seeking protection in that court
23 of its confidential material and nothing in these provisions should be construed as
24 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
25 directive from another court.
26 / / /
27 / / /
28 / / /

                                                11
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         (a) The terms of this Order are applicable to information produced by a Non-
 4 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
 5 by Non-Parties in connection with this litigation is protected by the remedies and relief
 6 provided by this Order. Nothing in these provisions should be construed as prohibiting
 7 a Non-Party from seeking additional protections.
 8         (b) In the event that a Party is required, by a valid discovery request, to produce
 9 a Non-Party’s confidential information in its possession, and the Party is subject to an
10 agreement with the Non-Party not to produce the Non-Party’s confidential information,
11 then the Party shall:
12                (1) promptly notify in writing the Requesting Party and the Non-Party that
13 some or all of the information requested is subject to a confidentiality agreement with
14 a Non-Party;
15                (2)   promptly provide the Non-Party with a copy of the Stipulated
16 Protective Order in this Action, the relevant discovery request(s), and a reasonably
17 specific description of the information requested; and
18                (3) make the information requested available for inspection by the Non-
19 Party, if requested.
20         (c) If the Non-Party fails to seek a protective order from this court within 14
21 days of receiving the notice and accompanying information, the Receiving Party may
22 produce the Non-Party’s confidential information responsive to the discovery request.
23 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
24 any information in its possession or control that is subject to the confidentiality
25 agreement with the Non-Party before a determination by the court. Absent a court order
26 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
27 in this court of its Protected Material.
28 / / /

                                                12
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9 that is attached hereto as Exhibit A.
10
11 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14 inadvertently produced material is subject to a claim of privilege or other protection,
15 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17 may be established in an e-discovery order that provides for production without prior
18 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19 parties reach an agreement on the effect of disclosure of a communication or
20 information covered by the attorney-client privilege or work product protection, the
21 parties may incorporate their agreement in the stipulated protective order submitted to
22 the court.
23
24 12.     MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 Protective Order, no Party waives any right it otherwise would have to object to

                                                13
          STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3 ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 6
   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 7
   Protected Material at issue. If a Party’s request to file Protected Material under seal is
 8
   denied by the court, then the Receiving Party may file the information in the public
 9
   record unless otherwise instructed by the court.
10
11
     13.   FINAL DISPOSITION
12
           After the FINAL DISPOSITION of this Action, as defined in paragraph 2.8,
13
     within 60 days of a written request by the Designating Party, each Receiving Party must
14
     return all Protected Material to the Producing Party. As used in this subdivision, “all
15
     Protected Material” includes all copies, abstracts, compilations, summaries, and any
16
     other format reproducing or capturing any of the Protected Material. The Receiving
17
18 Party must submit a written certification to the Producing Party (and, if not the same
19 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
20 category, where appropriate) all the Protected Material that was returned and (2) affirms
21 that the Receiving Party has not retained any copies, abstracts, compilations, summaries
22 or any other format reproducing or capturing any of the Protected Material.
23       Notwithstanding this provision, Counsel are entitled to retain an archival copy of
24 all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
25 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
26 work product, and consultant and expert work product, even if such materials contain
27 Protected Material. Any such archival copies that contain or constitute Protected
28 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

                                               14
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 14.     VIOLATION
 2         Any violation of this Order may be punished by appropriate measures including,
 3 without limitation, contempt proceedings and/or monetary sanctions.
 4
 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 6
     DATED: October 15, 2019        LAW OFFICES OF DALE K. GALIPO
 7
 8                                  By: __/s/ Dale K. Galipo_____________________
                                          Dale K. Galipo
 9                                        Eric Valenzuela
10                                        Attorneys for Plaintiff, ARACELI FLORES, et al.

11
     Dated: October 15, 2019        THE SWEENEY FIRM
12
                                    By: /s/ John E. Sweeney
13
                                    JOHN E. SWEENEY, ESQ.
14                                  Attorneys for Plaintiff, CLARA BARILLAS, et al.
15 Dated: October 15, 2019          GP LAW GROUP, A PROFESSIONAL CORP.
16
                                    By: /s/ David Gharkhanian, Jr.
17                                  DAVID GHARKHANIAN, JR., ESQ.
18                                  MANEE PAZARGAD, ESQ.
                                    Attorneys for Plaintiff, CLARA BARILLAS, et al.
19
20
21
22
23
24
25
26
27
28

                                             15
           STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1 Dated: October 15, 2019    MICHAEL N. FEUER, City Attorney
                              KATHLEEN A. KENEALY, Chief Asst. City Attorney
 2                            SCOTT MARCUS, Chief, Civil Litigation Branch
 3                            CORY M. BRENTE, Senior Assistant City Attorney

 4                            By: /s/ Colleen R. Smith
                              COLLEEN R. SMITH, Deputy City Attorney
 5
                              Attorneys for Defendants, CITY OF LOS ANGELES
 6                            LOS ANGELES POLICE DEPARTMENT,
                              DETECTIVE MICHAEL MONTOYA, and
 7                            DETECTIVE CORBIN RHEAULT
 8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9
10 DATED: 16, 2019                          /s/
                              HONORABLE ALKA SAGAR
11                            United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        16
          STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
 1                                       EXHIBIT “A”
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
 4         I,   __________________________[type            or    print    full   name]     of

 5 _______________________________________ [type or print full address] declare
 6 under penalty of perjury that I have read in its entirety and understand the Stipulated
     Protective Order that was issued by the United States District Court for the Central
 7
     District of California on ____________ [date] in the case of Clara Barillas, et al. v.
 8
     City of Los Angeles, et al., United States District Court for the Central District of
 9
     California, Central Division, Case No. CV18-08740-CJC (ASx). I agree to comply with
10
     and to be bound by all the terms of this Stipulated Protective Order, and I understand
11
     and acknowledge that failure to so comply could expose me to sanctions and
12
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any
13
     manner any information or item that is subject to this Stipulated Protective Order to any
14
     person or entity except in strict compliance with the provisions of this Order. I further
15
     agree to submit to the jurisdiction of the United States District Court for the Central
16
     District of California for purposes of enforcing the terms of this Stipulated Protective
17
     Order, even if such enforcement proceedings occur after termination of this action. I
18
     hereby appoint __________________________________ [type or print full name] of
19
     ________________________________________________________________[type
20
     or print full address and telephone number] as my California agent for service of process
21
     in connection with this action or any proceedings related to enforcement of this
22
     Stipulated Protective Order.
23
24
           Dated:
25
           City and State where sworn and signed:
26
           Printed name:
27
           Signature:
28
